Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with John Maldjian on 6/2/2022.
The application has been amended as follows: 
1. (Currently Amended ) A method, comprising: 
providing an ultrasonic flowmeter (USM) including a meter body comprising a pipe section configured to flow a fluid including at least a first and a second ultrasonic transducer, and top-works including a housing and a printed circuit board (PCB) comprising electronics including a controller having associated memory coupled to the ultrasonic transducers through at least one of a transmitter and a receiver, and at least one of an accelerometer and an acoustic sensor for sensing a vibration on the pipe section for providing an output signal coupled to an input of the controller, the electronics communicatively coupled to the meter body, and the housing is mechanically coupled to the meter body by a mechanical joint; 
the controller: 
analyzing the output signal to identify at least one vibration frequency; 
comparing the vibration frequency to a predetermined sensitive frequency range for the USM, and 
when the vibration frequency is determined to be within the predetermined sensitive frequency range, implementing an anti-vibration operating mode comprising ), wherein the additional data processing task(s) comprises fast Fourier transform (FFT) processing followed by deconvolution.

4. (Canceled)

11. (Currently Amended) An ultrasonic flowmeter (USM), comprising: 
a meter body comprising a pipe section for flowing a fluid including at least a first and a second ultrasonic transducer, 
top-works including a housing and a printed circuit board (PCB) comprising electronics including a controller having associated memory coupled to the ultrasonic transducers through at least one of a transmitter and a receiver, and at least one of an accelerometer and an acoustic sensor for sensing a vibration on the pipe section and for providing an output signal coupled to an input of the controller, the electronics communicatively coupled to the meter body, and the housing is mechanically coupled to the meter body by a mechanical joint; 
the controller configured for:
 analyzing the output signal to identify at least one vibration frequency; 
comparing the vibration frequency to a predetermined sensitive frequency range for the USM, and 
when the vibration frequency is determined to be within the predetermined frequency range, implementing an anti-vibration operating mode comprising , wherein the additional data processing task(s) comprises fast Fourier transform (FFT) processing followed by deconvolution.

14. (Canceled)


Allowable Subject Matter
Claim 1-3, 5-13, and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the claim 1 limitations, “an ultrasonic flowmeter (USM) including a meter body comprising a pipe section configured to flow a fluid including at least a first and a second ultrasonic transducer… and at least one of an accelerometer and an acoustic sensor for sensing a vibration on the pipe section for providing an output signal coupled to an input of the controller…and when the vibration frequency is determined to be within the predetermined sensitive frequency range, implementing an anti-vibration operating mode comprising increasing a measurement time when measuring the flow of the fluid and adding additional data processing task(s) ), wherein the additional data processing task(s) comprises fast Fourier transform (FFT) processing followed by deconvolution.”; nor disclose the claim 11 limitations, “An ultrasonic flowmeter (USM), comprising a meter body comprising a pipe section for flowing a fluid including at least a first and a second ultrasonic transducer…and at least one of an accelerometer and an acoustic sensor for sensing a vibration on the pipe section and for providing an output signal coupled to an input of the controller…and when the vibration frequency is determined to be within the predetermined frequency range, implementing an anti-vibration operating mode comprising increasing a measurement time when measuring the flow of the fluid and adding additional data processing task(s) ), wherein the additional data processing task(s) comprises fast Fourier transform (FFT) processing followed by deconvolution”
Claims 2-3 and 5-10 and 12-13 and 15-18 depend from claims 1 and 11, respectively, and therefore also recite patentable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687